ON REHEARING
JANVIER, J.
It is unnecessary to restate the facts which give rise to this controversy, as they are fully set forth in our original opinion (131 So. 511) in which we reiterated our conclusion reached in Provosty v. Clark, 11 La. App. 147, 119 So. 763, that, in disputes as to boundaries within city squares, it is first necessary to fix the ¡proper boundaries of the square containing the properties involved, and that, in fixing the boundaries of such square, there should be first taken into consideration actual conditions with reference to improvements, paving, et cetera, rather than those theoretical ideas of the original surveyors, which, though' they may have been ideal, were never in fact carried out.
We stated that we could not in this case adopt the views of defendant as to. what are the actual conditions with reference to the boundaries of the square in question, because there seemed to be no clearly defined and universally adhered to property line along the Pitt street side of the square, with which we are now concerned.
A further study of the various plans and sketches submitted and of the testimony of the various surveyors has, however, convinced us that in our original opinion we were in error, and that, if we follow the doctrine announced in Provosty v. Clark, as we believe we should, and fix the Pitt street property boundary of that square in accordance with actual conditions, we must hold that that strip of property in dispute between plaintiff and defendant, and which is now on defendant’s side of the presently existing garage, board fence, iron fence, et cetera, which various improvements constitute the said presently existing boundary, actually belongs to defendant.
That the ideal conditions in that neighborhood were never actually carried out is conclusively shown by the testimony of Eustis, one of the surveyors employed by plaintiff. Mr. Eustis says:
“I have been practicing twenty years now, and not in any case in these twenty years have I ever found the title measurements of these squares to meet the actual physical conditions on the ground as the , City Engineer has laid out these respective streets.”
Mr.'Eustis further testifies:
“I treat each square as a separate and independent unit, and if I can satisfy the titles in that ¡particular square, there is no reason for me to take any of the property out of an adjoining square to satisfy any other square’s title measurements.”
The square in question is surrounded by curbing placed there by the city, and there can be no dispute as to the distance along the Eleonore street side of the square, between the Pitt street curb and the Prytania .street curb, as those curbs actually exist. Assuming that the various surveyors are correct, and that there should be an eight-foot sidewalk both on Pitt street and on Prytania street, we are of the opinion that there would still *5remain a little more than the three hundred feet necessary to accommodate all the .titles of properties fronting on Eleonore street. In such a situation such small surplus as may exist should be permitted to remain divided among the property owners as it is already divided, unless some part of it is necessary to complete the title measurements of some property owner who may not have all that his title calls for. In the present case, if Weathersby’s property be fixed as commencing eight feet from the curb of Pitt street, he will have a little more frontage on Eleonore street than his title calls for. The same will exist with reference to the Hog-sett property, and no one in the square will be disturbed; whereas, if we hold that the Pitt street side of Weathersby’s property should be moved further away from Pitt street, then presently existing conditions within the square will be disturbed and presently existing conditions along Pitt street, not only in that square, but in other squares, will be theoretically, at least, substantially disturbed.
For these reasons we believe that present conditions should not be interfered with, and that the boundary in dispute should remain as now located, but we are unable to render an absolute judgment for defendant, because the judgment appealed from dismissed the suit only as in case of nonsuit and defendant has not answered the appeal to ask for an absolute dismissal. We can do no more than affirm that judgment.
The decree heretofore rendered by us is recalled and vacated, and the judgment appealed from is affirmed at the cost of appellant.
Original decree recalled and vacated.
Judgment of district court affirmed.